Woodward, J.:
There is no dispute that the plaintiff, a civil engineer, performed certain services at the request of the defendant, on two separate dates, for which he has not been paid. This action was brought to recover the fair value of such services. The defense asserted is that the plaintiff, on doing some work prior to that for which he now claims, agreed to perform the services in *890suit for seven dollars and fifty cents — one-half the amount which was charged for the original service. The plaintiff denies this, and the question litigated was whether this was the agreement, or whether there was an implied agreement on the part of the defendant to pay the fair value of the services. This latter view was accepted by the trial court, and we are of the opinion that the evidence warranted this conclusion. The judgment appealed from should be affirmed. Hooker, Gaynor, Rich and Miller, JJ., concurred. Judgment of the Municipal Court affirmed, with costs.